UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 SOLAR ENERGY INITIATIVES, INC. (Name of issuer) Common Stock (Title of class of securities) 83416P207 (CUSIP number) July 2, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). LG CAPITAL FUNDING, LLC. EIN: 46-1906523 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization New York Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 68,675,300* 6. Shared Voting Power 0 7. Sole Dispositive Power 68,675,300* 8. Shared Dispositive Power 0 *Consists of Common Stock which the reporting person has the right to acquire by way of conversion of a security. 9. Aggregate Amount Beneficially Owned by Each Reporting Person 68,675,300* *Consists of Common Stock which the reporting person has the right to acquire by way of conversion of a security. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 9.99% (based on the total of 489,660,614 outstanding shares of Common Stock) Type of Reporting Person (See Instructions) OO – limited liability company 2 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Joseph Lerman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0* 6. Shared Voting Power 0* 7. Sole Dispositive Power 0* 8. Shared Dispositive Power 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 0%* Excludes shares owned by LG Capital Funding, LLC. (See Item 4) Type of Reporting Person (See Instructions) IN 3 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Boruch Greenberg 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0* 6. Shared Voting Power 0* 7. Sole Dispositive Power 0* 8. Shared Dispositive Power 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 0%* Excludes shares owned by LG Capital Funding, LLC. (See Item 4) Type of Reporting Person (See Instructions) IN 4 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). Daniel Louis Gellman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0* 6. Shared Voting Power 0* 7. Sole Dispositive Power 0* 8. Shared Dispositive Power 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0* *Excludes shares owned by LG Capital Funding, LLC. (See Item 4). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 0%* Excludes shares owned by LG Capital Funding, LLC. (See Item 4) Type of Reporting Person (See Instructions) IN 5 Item 1 (a) Name of Issuer: SOLAR ENERGY INITIATIVES, INC., a Delaware corporation (b) Address Of Issuer's Principal Executive Offices: 1orporate Boulevard, Suite 201, Boca Raton, FL 33431 Item 2 (a) Name of Person Filing: This statement is filed by LG Capital Funding, LLC (“LGC”) with respect to shares of common stock beneficially owned by LGC, and by LGC’s managing members, Joseph Lerman, Boruch Greenberg, and Daniel Louis Gellman with respect to the shares that may be obtained by LGC. (b) Address of Principal Business Office, or, if none, Residence: The address of the principal business office of LGC and Messrs. Lerman, Greenberg, and Gellman is: 1218 Union St. Suite #2, Brooklyn NY 11225 (c) Citizenship: LGC is a New York limited liability company Messrs. Lerman, Greenberg, and Gellman are United States Citizens (d) Title of Class of Securities: Common Stock, $0.001 par value per share (e) Cusip Number: 83416P207 6 Item 3 If this statement is filed pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group in accordance with §240.13d-1(b)(ii)(J). Item 4 Ownership (a) Amount beneficially owned: See Item 9 of cover pages (b) Percent of class: See Item 11 of cover pages (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote (iii)Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of See Items 5-8 of cover pages LG Capital Funding LLC. is prohibited from receiving any shares of common stock that would cause it to be deemed to beneficially own more than 9.99% of the issuer’s total outstanding shares at any one time. Each of Messrs. Lerman, Greenberg, and Gellman disclaims beneficial ownership or control of any of the securities covered by this statement. Messrs. Lerman, Greenberg, and Gellman directly own no shares of the issuer. However, by reason of the provisions of Rule 13d-3 of the Securities Exchange Act of 1934, as amended, Messrs. Lerman, Greenberg, and Gellman may be deemed to beneficially own or control the shares owned by LG Capital Funding LLC. Mr. Lerman is a director, managing member and >10% beneficial owner of LG Capital Funding LLC. Mr. Greenberg is a director, managing member and >10% beneficial owner of LG Capital Funding LLC. Mr. Gellman is a director, managing member and >10% beneficial owner of LG Capital Funding, LLC. 7 Item 5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6 Ownership of More Than Five Percent on Behalf Of Another Person Not Applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable Item 8 Identification and Classification of Members of The Group Not Applicable Item 9 Notice of Dissolution of Group Not Applicable Item 10 Certification (a)
